302 N.Y. 902 (1951)
William A. Campbell et al., Constituting the Bondholders' Protective Committee for the Holders of First Lien and Refunding Mortgage 5% Bonds, Issued by Hudson & Manhattan Railroad Company, et al., on Their Own Behalf and on Behalf of All Other Holders of Said Bonds, Respondents,
v.
Hudson & Manhattan Railroad Company, Appellant, et al., Defendants.
Court of Appeals of the State of New York.
Argued May 22, 1951.
Decided July 11, 1951
James J. Crisona, Philip Kazon and Earl J. Wofsey for appellant.
Edward Ross Aranow and Herbert J. Brown for respondents.
Francis S. Bensel and Frank H. Heiss for Central Hanover Bank & Trust Company, defendant.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs. Questions certified answered in the affirmative. No opinion.